DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “wherein at least the center curved portion, the first right curved portion, and the first left curved portion along the curved portions each are deformed to increase the radius of curvature when the pipe is formed by press molding of the U-shaped member” in combination with the rest of the claimed limitations set forth in claims 1, 9, and 10.
Higai et al (US 2015/0114070) discloses a method for manufacturing a pipe comprising the steps of press molding a metallic plate member to form a U-shaped member and press molding the U-shaped member to form the pipe, wherein the U-shaped cross section comprises at least five curved portions extending outwards, wherein the curved portions include a center curved portion, first right curved portion, a second right curved portion, a first left curved portion, and a second left curved portion. Higai et al further discloses the first right curved portion and the first left curved portion are deformed to decrease the radius of curvature when the pipe is formed by press molding the U-shaped member, and the center curved portion maintains the same radius of curvature when the U-shaped member is press molded into the pipe [see figures 6a-6c].
The prior art neither alone nor in combination, anticipates nor renders obvious the claimed invention, and no motivation is found to modify the prior art to obtained the claimed invention. To modify Higai et al to obtain the claimed invention would destroy the workability of the reference since it would prohibit the formation of the pipe as presently disclosed. Claims 1-20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725